DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a semiconductor device comprised of, in part, a pattern layer over the first substrate outside the effective pixel region, the pattern layer having the color filter material, wherein, in a planar view with respect to a surface of the first substrate on which the joint member is disposed, the pattern layer is disposed between two portions of the joint member, the two portions being separate from and adjacent to each other, and wherein, in the planar view, the joint member is not disposed between the pattern layer and an end of the first substrate closest to the pattern layer among ends of the first substrate. Claims 2, 4, 6-8 and 10-20 are allowed due to their dependency upon claim 1. 
Regarding claim 3, the prior art of record fails to teach or suggest a semiconductor device comprised of, in part, a pattern layer over the first substrate outside the effective pixel region, the pattern layer having the color filter material, wherein, in a planar view with respect to a surface of the first substrate on which the joint member is disposed, the joint member includes two portions separate from and adjacent to each other, wherein, in the planar view, a virtual straight line connecting the two portions of the joint member and the joint member surround the effective pixel region, and wherein the pattern layer is disposed over the virtual straight line. Claims 5 and 9 are allowed due to their dependency up claim 3. 
The closest prior art of record Kubota (US. Pub: 2017/0236879 A1) discloses (in at least figs. 4-6) a semiconductor device comprised of, in part, a first substrate (11); a color filter layer (36) over the first substrate in an effective pixel region (see at least figs. 4-6), the color filter layer (36) having a color filter material; a second substrate (40) over the color filter layer; a joint member (34) joining the first and second substrates (see fig. 4); and a pattern layer (50) over the first substrate outside the effective pixel region, the pattern layer (50) having the color filter material (see figs. 5B and 6). Kubota fails to disclose the claimed invention as cited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875